                                            Case 3:18-cr-00437-SI Document 60 Filed 12/01/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 18-cr-00437-SI-1
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT'S
                                   9             v.                                        MOTION FOR COMPASSIONATE
                                                                                           RELEASE
                                  10     BRIAN GUTIERREZ VILLASENOR,
                                                                                           Re: Dkt. No. 46
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Brian Gutierrez Villasenor has filed a motion for compassionate release. For the

                                  14   reasons set forth below, the Court DENIES the motion without prejudice to renewal in the event

                                  15   defendant’s situation significantly deteriorates.

                                  16

                                  17                                             BACKGROUND

                                  18          Defendant Brian Gutierrez Villasenor is 29 years old and currently serving a 120-month

                                  19   sentence for his convictions on one count of possession with intent to distribute 50 grams or more

                                  20   of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vii), and one count of

                                  21   transporting funds to promote unlawful activity, in violation of 21 U.S.C. § 1956(a)(2)(A).

                                  22   Defendant was distributing cocaine and methamphetamine for a dark web site for at least four years,

                                  23   and when he was arrested officers found six firearms belonging to defendant. At the time of his

                                  24   arrest, defendant was living with his mother and grandmother.

                                  25          Defendant is incarcerated at USP Lompoc, has served just over 30 months of his sentence,

                                  26   and has an anticipated release date of November 23, 2026 (assuming he receives a good-time credit

                                  27   reduction).

                                  28          On November 17, 2020, defendant filed a motion for compassionate release.               The
                                              Case 3:18-cr-00437-SI Document 60 Filed 12/01/20 Page 2 of 4




                                   1   government opposes the motion, and defendant has filed a reply.

                                   2

                                   3                                              DISCUSSION

                                   4           Defendant filed his motion pursuant to 18 U.S.C. § 3582(c)(1)(A). As amended by the First

                                   5   Step Act, that statute provides:

                                   6           [T]he court, upon motion of the Bureau of Prisons, or upon motion of the defendant
                                               after the defendant has fully exhausted all administrative rights to appeal a failure of
                                   7           the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
                                               days from the receipt of such a request by the warden of the defendant’s facility,
                                   8           whichever is earlier, may reduce the term of imprisonment . . . after considering the
                                               factors set forth in section 3553(a) to the extent that they are applicable, if it finds
                                   9           that –
                                  10           (i) extraordinary and compelling reasons warrant such a reduction
                                  11           ...
                                  12           and that such a reduction is consistent with applicable policy statements issued by
Northern District of California
 United States District Court




                                               the Sentencing Commission.
                                  13
                                       Id.1
                                  14
                                               Defendant requests that the Court modify his sentence to time served and order that he be
                                  15
                                       released to live with his mother and grandmother, with one year of home confinement and location
                                  16
                                       monitoring, to be followed by six years of supervised release. Defendant asserts that he has shown
                                  17
                                       “extraordinary and compelling” reasons for compassionate release because he has underlying
                                  18
                                  19           1
                                                  The parties disagree about whether U.S. Sentencing Guidelines Manual § 1B1.13 is
                                  20   “applicable” to compassionate release motions brought by defendants. That policy statement, which
                                       has not been amended since the passage of the First Step Act, sets forth circumstances that constitute
                                  21   “extraordinary and compelling reasons,” and also provides that the Bureau of Prisons (“BOP”) may
                                       determine whether there are “other reasons” that are “extraordinary and compelling” that warrant
                                  22   compassionate release. See id. at Application Notes. Defendant asserts that the First Step Act
                                       empowered district courts to independently determine whether reasons are “extraordinary and
                                  23   compelling,” while the government contends that district courts may only consider the specific
                                       reasons listed in the policy statement and only the BOP may determine if there are “other reasons”
                                  24   not specifically enumerated. District courts within the Ninth Circuit have split on this issue, and the
                                       Ninth Circuit has not yet addressed the question. Three circuit courts have ruled on the issue, and
                                  25   all three have held that the policy statement is not applicable to compassionate release motions
                                       brought by defendants. See United States v. Brooker, 976 F.3d 228 (2d Cir. 2020); United States v.
                                  26   Jones, 2020 WL 6817488, __ F.3d __ (6th Cir. Nov. 20, 2020); United States v. Gunn, 2020 WL
                                       6813995, __ F.3d __ (7th Cir. Nov. 20, 2020).
                                  27           Because the Court is denying defendant’s motion based upon the factors set forth in 18
                                       U.S.C. § 3553(a) as well as concerns about defendant’s release plan, the Court need not resolve this
                                  28   dispute about what constitutes “extraordinary and compelling reasons” at this time.

                                                                                          2
                                            Case 3:18-cr-00437-SI Document 60 Filed 12/01/20 Page 3 of 4




                                   1   medical conditions that make him particularly vulnerable to COVID-19, including obesity, asthma,

                                   2   and irritable bowel syndrome, and because he wants to become the primary caregiver for his mother

                                   3   and grandmother, both of whom were recently hospitalized for COVID-19 and require full-time care

                                   4   as a result of their illnesses. Defendant also asserts that USP Lompoc, which has had significant

                                   5   COVID-19 outbreaks among prisoners and staff, is ill equipped to prevent another serious outbreak

                                   6   and to implement measures that are necessary to mitigate risk.

                                   7          The government opposes defendant’s motion on numerous grounds. The government

                                   8   concedes that defendant’s obesity constitutes an “extraordinary and compelling reason,” but argues

                                   9   that none of the other reasons asserted by defendant meet that standard. The government emphasizes

                                  10   that Villasenor has only served 25% of his sentence (29% if he receives good-time credits), and the

                                  11   government notes that the Court departed downward from the guidelines range of 168-210 months

                                  12   by imposing the 120-month sentence. The government argues that defendant is a danger to society,
Northern District of California
 United States District Court




                                  13   noting the significant quantities of drugs involved and the firearms found in defendant’s residence,

                                  14   and asserts that defendant’s release plan is inadequate to ensure his compliance with the law.

                                  15   Finally, the government argues that USP Lompoc has taken significant measures to protect the

                                  16   health of its inmates.

                                  17          The Court has carefully reviewed the parties’ papers and concludes that compassionate

                                  18   release is not warranted. The Court recognizes that defendant’s obesity (alone, and in combination

                                  19   with his other medical conditions) places him at higher risk, and the Court is very concerned about

                                  20   the spread of COVID-19 in the federal prison system, and especially about the outbreaks at FCI and

                                  21   USP Lompoc. Further, the Court is sympathetic to defendant’s family situation and applauds his

                                  22   desire to take care of his mother and grandmother. However, the Court finds that a 30-month

                                  23   custodial sentence would not satisfy “the need for the sentence imposed . . . to reflect the seriousness

                                  24   of the offense, to promote respect for the law, and to provide just punishment for the crime,” nor

                                  25   would it “afford adequate deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A)-(C). In

                                  26   addition, the Court shares the government’s concerns about defendant’s proposed release plan. As

                                  27   the government notes, defendant was living with his mother and grandmother when he committed

                                  28   his crimes. The Court is concerned that defendant has not been able to participate in the RDAP
                                                                                          3
                                            Case 3:18-cr-00437-SI Document 60 Filed 12/01/20 Page 4 of 4




                                   1   program in prison (due to COVID-19), and thus that his addiction issues, which played a part in his

                                   2   crimes, remain untreated. Further, because defendant does not have a high school diploma, his

                                   3   ability to find remunerative employment is limited.

                                   4           Accordingly, the Court DENIES defendant’s motion without prejudice to renewal in the

                                   5   event defendant’s health or prison conditions significantly deteriorates.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: December 1, 2020                       ______________________________________
                                                                                       SUSAN ILLSTON
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
